Citation Nr: 1542523	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  12-30 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence to reopen a previously denied claim for service connection for a left hamstring disorder has been received.

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a left shoulder disorder, to include as secondary to service connected right shoulder disorder.

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for postoperative left orchiectomy (now claimed as internal injuries to the lower abdomen).

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for a left knee disorder.

6.  Entitlement to service connection for a left foot disorder.

7.  Entitlement to service connection for injuries to the left side of the chest.

8.  Entitlement to a disability rating greater than 20 percent for injury right shoulder, postoperative acromioplasty (major).  


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to May 1987.
      
This appeal to the Board of Veterans' Appeals (Board) arose from a rating decision issued by the RO in February 2010 in which the RO continued a 20 percent rating for service-connected injury right shoulder, postoperative acromioplasty (major); denied service connection for bilateral knee disorders, a left foot disorder, internal injuries to the lower abdomen, and injuries to the left side of the chest; and declined to reopen the claims for service connection for a left hamstring disorder and a left shoulder disorder.  In February 2010, the Veteran filed a notice of disagreement (NOD) with those determinations.  A statement of the case (SOC) was issued in September 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2012. 

In May 2015, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record.  Subsequently, in August 2015, the Veteran submitted further evidence with a waiver of initial AOJ consideration.  See 38 C.F.R. §§ 20.800 , 20.1304.

With regard to the issue concerning internal injuries to the lower abdomen, as discussed below, while the February 2010 rating decision on appeal adjudicated this issue as a service connection claim not requiring the submission of new and material evidence the Board has recharacterized this issue as requiring the submission of new and material evidence.

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless, electronic claims files.

The Board's decision declining to reopen the previously denied claim for service connection for a left hamstring disorder and reopening the previously denied claim for service connection a left shoulder disorder is set forth below.  The reopened claim for service connection for a left shoulder disorder, on the merits, along with the remaining claims on appeal are addressed in the remand following the order; these matters being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that in the Veteran's February 2010 NOD, he expressed disagreement with a denial of service connection for a lumbar spine disorder.  However, the issue of entitlement to service connection for a lumbar spine disorder has never been adjudicated by the RO.  As such, the Board construes the February 2010 statement as a claim for service connection for a lumbar spine disorder.  As this matter is not properly before the Board, it is thus referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims adjudicated below have been accomplished.
	
2.  In a March 1988 rating decision, the RO denied service connection for a left hamstring disorder.  Although the Veteran initiated an appeal with the filing of an NOD in July 1988, he did not thereafter perfect an appeal following the issuance of an October 1989 SOC, and no other pertinent exception to finality applies.

3.  No new evidence associated with the claims file since the March 1988 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a left hamstring disorder, or raises a reasonable possibility of substantiating this claim.

4.  In an October 1988 rating decision, the RO denied service connection for a left shoulder disorder; although notified of the denial in October 1988, the Veteran did not initiate an appeal, nor was new and material evidence received during the one-year period following notification of the denial, or subsequent additional service records received.

5.  Additional evidence associated with the claims file since the October 1988 rating decision is not cumulative and redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim for service connection for a left shoulder disorder, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1988 rating decision in which the RO denied service connection for a left hamstring disorder and the October 1988 rating decision in which the RO denied service connection for a left shoulder disorder are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  As evidence received since the March 1988 final decision is not new and material, the criteria for reopening the previously denied claim for service connection for a left hamstring disorder are not met.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2015).

3.  As pertinent evidence received since the RO's October 1988 rating action is new and material, the requirements for reopening the claim for service connection for a left shoulder disorder are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100  , 5102, 5103, 5103A, 5106, 5107, and 5126 (West. 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)).
 
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Id.   

Regarding the left shoulder issue, given the favorable disposition of the request to reopen, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

Regarding the left hamstring issue, nothing pertaining to the duty to assist claimants shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured.  38 U.S.C.A. § 5103A (f).  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that with respect to requests to reopen, a veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  However, in a precedential opinion the VA Office of the General Counsel held in VAOPGCPREC 6-2014 that Kent v. Nicholson, 20 Vet. App. 1 (2006) was no longer valid because of subsequent decisions of the U.S. Court of Appeals for the Federal Circuit in Wilson v. Mansfield, 506 F.3d 1055, 1059 (Fed. Cir.2007) and Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009) (Vazquez-Flores II), and because of revisions in 2012 to 38 U.S.C.A. § 5103(a) by Pub.Law No. 112-154, §504(a), 126 Stat. 1165, 1191 (2012).  VAOPGCPREC 6-2014 determined that the VCAA only requires claim-specific notice and not case-specific notice.  Thus, there is no requirement to provide notice of the reason(s) for the prior denial, i.e., (the elements for claim substantiation that were found not to exist).

The RO informed the Veteran of VA's duty to assist him in the development of evidence pertinent to his claim on appeal requiring the presentation of new and material evidence (and the underlying service connection claim), in a letter dated in February 2009.  Therein, he was advised of the provisions relating to the VCAA.  This letter provided notice as to what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  In addition, this letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  This letter also provided the proper definition of new and material evidence and explained the reasons and bases for the prior denial of the claim.  Accordingly, the Board concludes that this satisfied the notice requirement with regard to the application to reopen the previously denied claim.  See VAOPGCPREC 6-2014.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the reports of the VA examinations, as well as the Veteran's VA treatment and private treatment records, as well as records from the Social Security Administration.  Also of record and considered in connection with the appeal is the various written statements provided by the Veteran and his attorney.  The Board finds that no further action on this claim, prior to appellate consideration, is required. 

As regards the May 2015 Board hearing, the Veteran was provided an opportunity to set forth his contentions before the undersigned VLJ.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the hearing was legally sufficient.  

Here, during the May 2015 hearing, the undersigned identified the issue on appeal.  Information was solicited regarding the onset of the Veteran's left hamstring disorder, the possible relationship between the left hamstring disorder and service, and current treatment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless.  Nothing gave rise during the hearing (or at any other time) to suggest the possibility that there was any existing, relevant evidence outstanding which needed to be obtained or submitted.   

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II. Analysis

At the time of the prior denials and currently, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. §§  1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In determining whether new and material evidence has been received in connection with a claim, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83   (1996).  Here, the last final denial of the Veteran's left shoulder disorder was the RO's October 1988 decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

A.  Left hamstring

The Veteran filed an initial claim for service connection for a left hamstring disorder in May 1987, immediately after his discharge from service.  Evidence associated with the Veteran's claims file at that time consisted of the Veteran's service treatment records showing that he pulled his left hamstring while riding a bicycle in August 1979.  In connection with this claim he was afforded a VA examination in June 1987.  Significantly, the June 1987 VA examination found no abnormality of the left hamstring.  In a March 1988 rating decision, the RO denied the Veteran's claim for service connection for a left hamstring disorder.  The basis for the March 1988 denial was that, while there was evidence of an injury to the left hamstring during service, there was no evidence of a current disability of the left hamstring.  Although the Veteran initially disagreed with the March 1988 decision by filing an NOD in July 1988, he did not perfect an appeal following issuance of an SOC in October 1989.  Notably, no document that can be construed as a substantive appeal was filed by the Veteran within 60 days of the October 1989 SOC.  See 38 C.F.R. §§ 20.202, 20.302(b) (2015).  As such, the March 1988 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In January 2009, the Veteran filed the current claim on appeal for service connection for a left hamstring disorder.  Here, medical evidence added to the record since the March1988 rating decision consists of post-service VA and private treatment records reflecting treatment of the Veteran's multiple joint disorders, treatment from 1998 to 2014.  Also added to the record is various written statements by the Veteran and his attorney as well as the Veteran's testimony during the May 2015 Board hearing.  Significantly, during the May 2015 Board hearing the Veteran testified that he tore his left hamstring while riding a bicycle in service and that the tear never healed as the Veteran still felt "the same tear in there."  The Veteran testified that the tear did not heal correctly "so that's the way it will be for the rest of [his] life."  

The additionally received medical evidence is new in the sense that it was not previously before agency decision makers, and the May 2015 hearing testimony is relevant, in that it describes current symptoms of a left hamstring disorder-the disability for which service connection is sought.  Notably, however, these records do not establish a current disability of the left hamstring.  Significantly, the newly received post-service VA and private treatment records do not contain any complaints or diagnoses regarding the left hamstring.  As above, the basis for the prior denial was that there was no medical evidence of a left hamstring disability and there is still no medical evidence of such disability.  As such, the evidence does not pertain to unestablished facts needed to grant service connection.  

The Board also finds that the Veteran's own assertions, as well as those advanced on his behalf, provide no basis to reopen the claim.  To the extent that the Veteran asserts that a left hamstring disorder was incurred in service, the Board finds that these statements do not provide any new information because they simply reiterate assertions previously of record.  In this regard, the Board points out that statements simply reemphasizing the position previously considered in the prior final decision are not new or sufficient to reopen the claim.  Reid v. Derwinski, 2 Vet. App. 312 (1992).  Moreover, to the extent that any new contentions and arguments have been advanced since the March 1988 decision, notably, the presentation of new arguments based on evidence already of record at the time of the previous decision does not constitute the presentation of new evidence under 38 U.S.C. § 5108.  See also Untalan v. Nicholson, 20 Vet. App. 467 (2006). 

In any event, the Board points out that, in this case, the Veteran simply cannot reopen the claim on the basis of lay assertions, alone.  Notably, lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature." 

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See also Jandreau, 492 F.3d at 1377 n.4 (lay person not competent to diagnose cancer); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); see also Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).

Here, neither the Veteran nor his attorney is shown to have appropriate medical training and expertise to competently render a probative (i.e., persuasive) opinion on a medical matter such as the diagnosis of a complex medical disability (to include the one here at issue).  Therefore, where, as here, resolution of the appeal turns upon a medical matter that cannot be established by lay evidence, unsupported lay statements, alone, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a left hamstring disorder are not met, and the March 1988 denial of the claim remains final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

B.  Left shoulder

The Veteran filed an initial claim for service connection for a left shoulder disorder in July 1988, approximately 14 months after his discharge from service.  In connection with this claim, he was afforded a VA examination in July 1988.  At that time, the Veteran reported that the November 1986 in-service injury to his service-connected right shoulder also included injury to his left shoulder.  Examination of the left shoulder revealed decreased motion, specifically, external rotation to 25 degrees, internal rotation to 50 degrees, and abduction to 90 degrees (actively) and 110 degrees (passively).  (Note: Normal range of motion in the shoulder is from 0 to 180 degrees of forward elevation (flexion), 0 to 180 degrees of shoulder abduction, 0 to 90 degrees of external rotation, and 0 to 90 degrees of internal rotation.  See 38 C.F.R. § 4.71a, Plate I.)  The examiner diagnosed status post bilateral shoulder injury with residual pain and decreased range of motion.  

In an October 1988 rating decision, the RO denied service connection for a left shoulder disorder on the basis that the Veteran's service treatment records were negative as to complaints, diagnosis, or treatment of a left shoulder disability.  Evidence of record at the time of the October 1988 denial included the Veteran's service treatment records, which note several injuries pertaining to the right shoulder, as well as the July 1988 VA examination report.  

Although notified of the denial in October 1988, the Veteran did not initiate an appeal.  Moreover, no additional evidence was received within the one-year appeal period, and no additional service records (warranting reconsideration of the claim) have been received since that time.  See 38 C.F.R. § 3.156(b), (c).  Hence, the October 1988 denial of service connection for a left shoulder disorder is final (38 U.S.C.A. § 7105 and 38 C.F.R. §§ 3.104, 20.302, 20.1103) and is not subject to revision on the same factual basis (38 U.S.C.A. § 5108  and 38 C.F.R. § 3.156).  Accordingly, the pertinent inquiry with respect to this matter is whether new and material evidence has been received since that decision, warranting reopening of the claim.

In January 2009 correspondence, the Veteran again requested service connection for a left shoulder disorder.  As such, the January 2009 statement must be treated as a petition to reopen the previously denied claim for a left shoulder disorder.  

Evidence added to the claims file since October 1988 consists of private treatment records showing a post-service injury to the left shoulder in February 2002 resulting in a diagnosis of adhesive capsulitis/left shoulder subacromial impingement and May 2002 surgery on the left shoulder, statements from the Veteran, as well as the transcript of the May 2015 Board hearing.  Notably, during the May 2015 Board hearing the Veteran testified that he injured his left shoulder at the time he injured his right shoulder in service and that he has experienced left shoulder problems since service which were aggravated by the post-service February 2002 left shoulder injury.  The Veteran also testified that his left shoulder disorder has been aggravated by his service-connected right shoulder disorder in that he has been forced to use his left shoulder more often because of his right shoulder disorder.   

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for a left shoulder disorder.  Specifically, the February 2002 treatment records regarding left shoulder disability along with the Veteran's May 2015 testimony that he injured his left shoulder at the same time as his right shoulder during service, has experienced left shoulder problems since service, and that his service-connected right shoulder disorder has aggravated his left shoulder disorder are "new" in that they were not before agency decisionmakers at the time of the October 1998 final denial of the claim for service connection, and are not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it goes to the question of whether the Veteran's left shoulder disorder was incurred during service and/or is secondary to his service-connected right shoulder disorder.  The basis for the October 1988 denial was that the Veteran's service treatment records were negative as to complaints, diagnosis, or treatment of a left shoulder disability.  These new treatment records and the Veteran's statement, while certainly not conclusive, relate to an unestablished fact necessary to substantiate the claim for service connection for a left shoulder disorder (i.e., a nexus between the left shoulder and service and/or a service-connected disability), and thus, when presumed credible, also raise a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a left shoulder disorder are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence has not been received to reopen the claim for service connection for a left hamstring disorder, the appeal as to this matter is denied.

As new and material evidence to reopen the claim for service connection for a left shoulder disorder has been received, to this limited extent, the appeal is granted.  


REMAND

The Board's review of the claims file reveals that additional RO action on the claim for service connection for a left shoulder disorder, on the merits, and for the remaining claims on appeal is warranted.  

With regard to the left shoulder issue, as indicated, the Board has found a basis for reopening the claim for service connection.  The Board also finds that further development of the reopened claim is warranted.  Service treatment records show an injury to the right shoulder in November 1986.  Post-service private treatment records show a post-service injury to the left shoulder in February 2002.  During the May 2015 Board hearing, the Veteran wrote that he first began to experience symptoms regarding the left shoulder during service and that his left shoulder problems were aggravated by the post-service February 2002 injury and/or his service-connected right shoulder disorder.  The Veteran has not yet been afforded a VA examination of the left shoulder in connection with the current claim and no medical opinion has been obtained regarding the etiology of the left shoulder disorder.  Given the Veteran's allegations of continuity of symptomatology and the medical findings of decreased range of motion of the left shoulder shortly after service, the Board finds that a medical opinion is necessary to decide this claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the issue concerning internal injuries to the lower abdomen, as noted above, the February 2010 rating decision on appeal adjudicated this issue as a service connection claim not requiring the submission of new and material evidence.  However, a review of the record shows that service connection for "postoperative left orchiectomy" was previously denied by rating decision in March 1988 and the Veteran's contentions regarding the new claim for "internal injuries to the lower abdomen" are identical to the contentions regarding the previously denied claim of service connection for "postoperative left orchiectomy."  Specifically, in March 1988 and during the May 2015 Board hearing the Veteran contended that he had a left lower quadrant surgical scar resulting from surgery for an undescended testicle at the age of 12 and that, in 1985, he began having episodes of swelling at times about the incision and that these episodes have persisted since service.  

Regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received the Board has characterized the appeal as encompassing such matter set forth on the title page. 

In characterizing the claim on appeal, the Board has also considered the decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In that decision, the Federal Circuit held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  In this case, the Veteran was previously denied service connection for postoperative left orchiectomy on the basis that there was aggravation of his pre-existing left orchiectomy during service.  The current appeal continues to encompass the matter of whether the Veteran has a current abdominal disorder that manifested in service.  

Significantly, the Veteran has not been notified of the need to submit new and material evidence to reopen his now recharacterized claim.  As such, the Board finds that, in fairness to the Veteran and to avoid any prejudicial result, the AOJ should send the Veteran notice regarding the recharacterization of his claim and that his claim requires the submission of new and material evidence followed by readjudication of the claim.  

With regard to the bilateral knee issues, the Veteran's service treatment records show that he was treated for a contusion of the right knee in June 1976.  However, his April 1987 discharge examination shows normal lower extremities.  The earliest post-service evidence of bilateral knee problems is dated in January 2004.  At that time, the Veteran complained of bilateral knee pain, the right being worse than the left.  The Veteran reported that he underwent right knee arthroscopy in 1993 and was previously treated by Dr. G.H.  The impression at that time was right knee pain, likely secondary to recurrent medial meniscal tear and early onset arthritis of the right knee as well as left knee pain, likely secondary to medial meniscal tear.  He was subsequently noted to have bilateral knee osteoarthritis, mainly patellofemoral, right worse than left.  

The Veteran submitted a claim for service connection for a bilateral knee disorder in January 2009.  In connection with this claim, he was afforded a VA examination specific to the right knee only in August 2009.  On examination, the examiner diagnosed degenerative arthritis of the right knee and patella joints but did not provide an etiology opinion as to the Veteran's right knee disorder.  The Veteran was afforded a second VA examination pertaining to the right knee in December 2009.  Notably, this examination report notes a history of right knee problems beginning in June 1976.  This examination showed diagnoses of degenerative arthritis of the right knee as well as right knee M&L meniscus abnormality status-post arthroscopic repair.  Significantly, the December 2009 VA examiner opined that it was less than likely that the Veteran's right knee condition is related to the in-service right knee injury.  The examiner noted that the 1976 in-service injury to the right knee resulted in a right patella contusion, otherwise known as a bruise.  The Veteran currently had a diagnosis of status-post arthroscopic repair of meniscal tear with resultant degenerative changes of the knee and M&L meniscus abnormality.  The examiner indicated that there was no medical explanation to associate the two conditions, one did not cause the other.  This was a new and separate condition noted on examination.  Furthermore, at present, the anterior aspect of the right knee where the contusion took place was without pathology.  The examiner concluded that he was unable to state a relation between the two conditions without resorting to speculation.  

Significantly, the Veteran underwent right knee replacement surgery in March 2014.  During the May 2015 Board hearing, the Veteran testified that he injured both of his knees during service by running three to four miles per day and has continued to experience bilateral knee problems since service.  

Initially, the Board notes that records from the Veteran's 1993 right knee arthroscopy and treatment records by Dr. G.H. have not been obtained.  As such records are pertinent to the issue of service connection for a right knee disorder, an attempt to obtain these records should be made on remand.  

Furthermore, while the December 2009 VA examiner opined that the Veteran's right knee disorder was not related to military service, this opinion does not consider the Veteran's reports of significant in-service running as well as complaints of right knee pain during service and continuing since service.  Nor does the opinion consider the fact that the Veteran underwent surgery on his right knee in 1993, approximately six years after his discharge from military service.  Hence, further medical findings in this regard are warranted.  Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

With regard to the left knee, the Veteran has not yet been afforded a VA examination.  While service treatment records are negative for complaints regarding the left knee, given the Veteran's reports of significant in-service running as well as complaints of bilateral knee pain during service and continuing since service, the Board finds that a VA examination and medical opinion based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale is needed to resolve the matter of service connection for a left knee disorder.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Hence, the AOJ should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  

With regard to the left foot issue, the Veteran's service treatment records show a stress fracture of the 4th metatarsal in April 1975 followed by complaints of left foot pain in May 1975.  However, the April 1987 discharge examination shows normal lower extremities.  The Veteran submitted a claim for service connection for a left foot disorder in January 2009.  In connection with this claim, he was afforded a VA examination in August 2009.  Upon examination of the Veteran, the examiner diagnosed left foot strain but did not provide an etiology opinion as to the disorder.  The Veteran was afforded a second VA examination pertaining to the left foot in December 2009.  Notably, this examination report notes a history of a broken bone in April 1975 but found that no diagnosis could be made regarding the left foot as there was no pathology to render a diagnosis.  The examiner also opined that it was less than likely that the Veteran's claimed left foot condition was related to the 4th metatarsal fracture occurring during service.  Significantly, the examiner noted that the examination failed to show an apparent foot condition and while the Veteran's service treatment records show a diagnosis of a fractured 4th toe, there were no residual deficits on current X-ray to be consistent with prior trauma or a fracture.  

During the May 2015 Board hearing, the Veteran testified that since his in-service left foot fracture, he experiences frequent swelling in his foot and that he walks differently since the fracture.  

Unfortunately, while the December 2009 VA examiner found that the Veteran did not have a current left foot disorder, the examiner did not consider the August 2009 diagnosis of a left foot strain or opine whether the Veteran had a left foot disorder at any time during the appeal period.  Pursuant to McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the requirement of the existence of a current disability for the purpose of a grant of service connection is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  Moreover, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Hence, further medical findings in this regard are warranted.  As above, once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v, 21 Vet. App. at 303.  Hence, the AOJ should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  

With regard to the issue pertaining to injuries to the left side of the chest, a September 1978 service treatment record shows that the Veteran experienced a right chest injury after playing football.  However, the April 1987 discharge examination shows a normal chest.  An August 2013 post-service VA treatment record shows that the Veteran fell at a baseball game when his right knee "gave out."  The Veteran reportedly hit has abdomen with a chair and felt immediate pain over the anterior ribs.  The impression was intercostal muscle strain vs. rib fracture.  The Veteran has not yet been afforded a VA examination with regard to his alleged chest disability.  As the Veteran appears to have a current chest disability which may be related to service on a direct basis or secondary to the remanded right knee claim, the Board finds that a VA examination and medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-is needed to resolve the matter of service connection for injuries to the left side of the chest.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon, 20 Vet. App. at 79.  Hence, the AOJ should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  

With regard to the right shoulder issue, the Veteran was last afforded a VA examination in March 2009.  During the May 2015 Board hearing, the Veteran testified that his range of motion had decreased since his last examination and that he had recently developed numbness down the arm and into the hand stemming from the right shoulder.  The Veteran's attorney requested a contemporaneous VA examination for evaluation of the disability.  On this record, the Board finds that further VA examination is needed to ensure that the record reflects the current nature and severity of the Veteran's service-connected injury right shoulder, postoperative acromioplasty (major).  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination).  

The Veteran is hereby notified that failure to report to any scheduled examination(s,) without good cause, may result in denial of the claim(s) for service connection.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member 

Therefore, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in Atlanta, Georgia, dated through March 27, 2014; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claims are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Atlanta VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran dated from March 2014.  On remand, the AOJ should also attempt to obtain from "GHC/Decatur" as, it appears, that the Veteran underwent right knee replacement at that facility, which may be a VA facility, in March 2014.  The AOJ must follow the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran an opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records-to include records from the Veteran's 1993 right knee arthroscopy and treatment records from Dr. G.H. (referenced above).
	
Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1. Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the Atlanta VAMC (dated from March 2014) and from "GHC/Decatur" (dated in March 2014).  Follow the procedures set forth in 38 C.F.R. § 3.159 as regards obtaining records from Federal facilities.

2. Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all pertinent, outstanding private (non-VA) record-to include records regarding a 1993 right knee arthroscopy and records from Dr. G.H.  

The letter must explain the recharacterization of his claim for service connection for internal injuries to the lower abdomen to include that the claim requires the submission of new and material evidence, what type of evidence is needed to reopen the claim, as well as what is needed to establish the underlying claim for service connection. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3. If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examinations, by an appropriate physicians.

The contents of the entire, electronic  claims file, to include a complete copy of the REMAND, must be made available to each physician designated to examine the Veteran, and each examination report  should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

Each examiner must provide all examination findings/test results, along with complete, clearly-stated rationale for the conclusions reached..

Left Shoulder Examination - The examiner should clearly identify all left shoulder disabilities-to include subacromial impingement, lateral epicondylitis, repetitive strain injury -present currently or present at any point pertinent to the January 2009 claim for service connection (even if currently asymptomatic or resolved). 

Then, with respect to each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e.,  a 50 percent or greater probability) that the disability:

(a) had its onset in, or is otherwise medically-related to the Veteran's military service, to include complaints therein; or, if not,

(b) was caused, OR is aggravated (worsened beyond natural progression), by a service-connected disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.
 

In addressing the above, the examiner must consider and discuss all pertinent in and post-service medical and lay evidence, to particularly include: the Veteran's allegations of continuity of symptomatology of bilateral shoulder pain since service; the July 1988 VA examination noting a diagnosis of status post bilateral shoulder injury with residual pain and decreased range of motion shortly after service; and the Veteran's post-service February 2002 injury to the left shoulder.  

Right Shoulder Examination - The examiner should provide all findings needed to properly evaluate the right shoulder disability, to include clearly identifying all symptoms/impairment residual to the Veteran's right shoulder injury, such as reported pain, limitation of motion, loss of strength, numbness, reduced grip strength, and arm fatigue. 

The examiner should also conduct range of motion testing of the right shoulder (expressed in degrees).  The examiner must render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins. In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion.

Bilateral Knee Examination - The examiner should clearly identify all lower extremity disabilities affecting the knees-to include degenerative arthritis of the knees as well as right knee M&L meniscus abnormality status-post arthroscopic repair -present currently or present at any point pertinent to the January 2009 claim for service connection (even if currently asymptomatic or resolved). 

Then, with respect to each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e.,  a 50 percent or greater probability) that the disability:

(a) had its onset in, or is otherwise medically-related to the Veteran's military service, to include complaints therein; or, if not,

(b) was caused, OR is aggravated (worsened beyond natural progression), by a service-connected disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In addressing the above, the examiner must consider and discuss all pertinent in and post-service medical and lay evidence, to particularly include: the Veteran's service treatment records showing a right knee contusion in June 1976 during service; the post-service medical records showing right knee arthroscopy as early as 1993; and the Veteran's competent assertions regarding the onset and continuity of his bilateral knee symptoms.

Left Foot Examination - The examiner should clearly identify all left foot disabilities-to include left foot strain diagnosed in an August 2009 VA examination -present currently or present at any point pertinent to the January 2009 claim for service connection (even if currently asymptomatic or resolved). 

Then, with respect to each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e.,  a 50 percent or greater probability) that the disability: 

(a) had its onset in or is otherwise etiologically related to service, to particularly include his documented April 1975 4th metatarsal fracture; or, if not, 

(b) was caused OR is aggravated (i.e., worsened beyond normal progression) by a service-connected disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In addressing the above, the examiner must consider and discuss all pertinent in and post-service medical and lay evidence, to particularly include: the Veteran's service treatment records showing a stress fracture of the 4th metatarsal in April 1975 during service; the August 2009 diagnosis of left foot strain; and the Veteran's competent assertions regarding the onset and continuity of his left foot symptoms.

Chest Examination - The examiner should clearly identify all chest disabilities-to include intercostal muscle strain vs. rib fracture -present currently or present at any point pertinent to the January 2009 claim for service connection (even if currently asymptomatic or resolved). 

Then, with respect to each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e.,  a 50 percent or greater probability) that the disability:

(a) had its onset in, or is otherwise medically-related to the Veteran's military service, to include complaints therein; or, if not,

(b) was caused, OR is aggravated (worsened beyond natural progression), by a service-connected disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In addressing the above, the examiner must consider and discuss all pertinent in and post-service medical and lay evidence, to particularly include: the Veteran's service treatment records showing a September 1978 right chest injury after playing football during service; the post-service medical records showing an injury to the chest in August 2013 resulting in a diagnosis of intercostal muscle strain vs. rib fracture after a fall purportedly caused by the Veteran's right knee disability; and the Veteran's competent assertions regarding the onset and continuity of his chest symptoms.

All examination findings/testing results, along with the complete rationale for the conclusions reached, must be provided. 

5. To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6. After completing the requested actions, and any additional notification and/or development deemed warranted adjudicate the claims remaining on appeal in light of all pertinent evidence (to particularly include all evidence added to the record since the last adjudication) and legal authority.

7. If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them  the appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate  
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).  




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


